Citation Nr: 0419992	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  03-32-170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant






ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from December 1972 to 
August 1977.  He died on October [redacted], 2000.  The appellant is 
his surviving spouse.  

The claims file contains a report of a March 2001 rating 
decision wherein entitlement to service connection for the 
cause of the veteran's death, and cause of death benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002) 
was denied.

The current appeal to the Board of Veterans' Appeals (Board) 
arose from an April 2003 rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO determined that new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for the cause of the veteran's death, 
and denied entitlement to service connection for the cause of 
the veteran's death on a de novo basis.  

An RO determination as to whether evidence is "new and 
material" for the purpose of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed. Cir. 1996).

In December 2003 the appellant provided oral testimony before 
the undersigned Veterans Law Judge sitting at the RO, a 
transcript of which has been associated with the claims file.



The Board notes that contentions advanced by the appellant in 
her Travel Board hearing testimony and in writing to the 
effect that the veteran's death from excessive use of 
prescribed medication was due to improper VA supervision of 
his treatment can reasonably be construed as raising a claim 
for cause of death benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 2002).  

As the issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to cause of death 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 has 
been neither procedurally prepared nor certified for 
appellate review, the Board is referring it to the RO for 
initial consideration and any indicated appropriate 
adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

As to the issue of entitlement to service connection for the 
cause of the veteran's death on a de novo basis, this appeal 
is remanded to the RO via the Appeals Management Center (AMC) 
in Washington, D.C.  VA will notify the appellant if further 
action is required on her part.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for the 
cause of the veteran's death when it issued an unappealed 
rating decision in March 2001.  

2.  Evidence received since the March 2001 denial includes 
documents that were not previously of record, that relate to 
an unestablished fact necessary to substantiate the claim for 
service connection for the cause of the veteran's death, and 
that raise a reasonable possibility of substantiating such 
claim.  



CONCLUSION OF LAW

Evidence received since the March 2001 rating decision 
wherein the RO denied entitlement to service connection for 
the cause of the veteran's death is new and material, and the 
appellant's claim for that benefit is reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 3.159, 3.160(d), 20.302, 20.1103 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter -- Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefines 
VA obligations with respect to notice and duty to assist.  
Regulations implementing the VCAA were issued in August 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

It appears that the VCAA is applicable to the issue on 
appeal because the appellant's claim was received after 
November 9, 2000, the effective date of the new law.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence the VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2098 (2000) (codified at 38 U.S.C.A. § 
5103A).  

In the present case, the preliminary determination to be made 
is limited to the question of whether the previously 
disallowed claim for service connection for the cause of the 
veteran's death has been reopened by submission of new and 
material evidence.  With respect to the VA duty to assist, 
the regulations implementing the VCAA limit the duty to 
assist a claimant seeking to reopen a claim to procurement of 
Government records, including VA records, service department 
records, and records from other federal agencies.  66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 38 
C.F.R. 3.156(c)(1)(2)(3)).  

To the extent that these actions remain incomplete, such 
deficiencies will be cured on remand as directed below.  The 
notice obligations under the VCAA were satisfied by a letter 
sent to the appellant in February 2001.  Since the 
determination herein as to reopening of the claim is 
favorable to the appellant, there is no possibility that 
consideration of the issue on appeal before adequate VCAA 
compliance has been obtained will result in prejudice to her.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Criteria
Materiality & Finality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  

A final and binding agency decision shall not be subject to 
revision on the same 
factual basis except by duly constituted appellate 
authorities or except as provided in 38 C.F.R. § 3.105.  
38 C.F.R. § 3.104(a).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
Id, at 1363.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (199); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

A RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  (effective prior to August 29, 2001).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the 
claim and is not merely cumulative of evidence of record; (2) 
is probative of the issue at hand; and (3) is significant 
enough, either by itself or in connection with other evidence 
in the record, that it must be considered to decide the 
merits of the claim.  See Anglin v. West, 203 F. 3d 1343, 
1345-1346 (Fed. Cir. 2000) (upholding the first two prongs of 
the Cohen new and materiality test while defining how 
materiality is established (the third prong as listed 
above)); see also Shockley v. West, 11 Vet. App. 208 (1998); 
Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

For the purpose of establishing whether new and material 
evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard 
for finding new and material evidence has changed as a 
result.  66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(38 C.F.R. § 3.156(a)).  

This change in the law is applicable only to claims filed 
after August 29, 2001, the effective date of the amendment.  

As amended, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).


General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110;  38 C.F.R. § 3.303.

If not shown in service, service connection may be granted 
for organic disease of the nervous system (sensorineural 
hearing loss) if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2003).  Service connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2003).  

The CAVC has held that the "term 'service connection', is 
used in section 1154(b) to refer to proof of incurrence or 
aggravation of [a] disease or injury in service, rather than 
to the legal standard for entitlement to payments for 
disability."  See Velez v. West, 11 Vet. App. 148, 153 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

The effect of this law is that service connection will not be 
precluded for combat veterans simply because of the absence 
of notation of a claimed disability in the official service 
records.  However, the law does not create a presumption of 
service connection, and there must still be competent medical 
evidence relating the claimed disability to service where the 
question involves medical causation or diagnosis, such as in 
the instant case.

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2003).
As stated by the CAVC, "[i]f evidence should sufficiently 
demonstrate a medical relationship between the veteran's in 
service exposure to loud noise and his current disability, it 
would follow that the veteran incurred an injury in service; 
the requirements of § 1110 would be satisfied."  Id. at 160 
(citing Godfrey v. Derwinski, 2 Vet. App. 352 (1992)).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of continuity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2003), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  

Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.


Cause of Death

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002);  38 C.F.R. § 3.312(a) (2002).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (2002).

Contributory cause of death is inherently not one related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c) (2002).



If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  

In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(3), (4) (2002); Lathan v. 
Brown, 7 Vet. App. 359 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

The question of whether the previously denied claim for 
service connection for the cause of the veteran's death may 
be reopened is a jurisdictional matter that must be addressed 
before the Board may consider the merits of such claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The issue 
must always be considered, regardless of the action of the 
RO.  Barnett, Id.; 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).  

In determining whether new and material evidence has been 
submitted, it makes no difference whether the most recent 
final disallowance was based on the merits of the claim or on 
a determination that no new and material evidence had been 
presented following any earlier final disallowance.  Evans v. 
Brown, 9 Vet. App. 273 (1996) (an RO or Board decision 
refusing, based on a lack of new and material evidence, to 
reopen a previous finally disallowed claim, after having 
considered newly presented evidence, is truly a 
"disallowance" of the claim); see also Glynn v. Brown, 6 Vet. 
App. 523 (1994).  

The appellant's original claim for service connection for the 
cause of the veteran's death was denied by a rating decision 
of March 2001 on the basis that there was no evidence showing 
that the veteran had any condition reported as the cause of 
his death in service or within one year of discharge.

The appellant was advised of this adverse determination by 
letter on May 1, 2001.  She did not submit a notice of 
disagreement within the period of time allowed by law.  In 
the absence of a timely appeal, the denial of the claim 
became final after one year with respect to the evidence then 
of record.  38 U.S.C.A. § 7105 (West. 2002); 38 C.F.R. 
§ 3.104 (2003).  

The evidence of record at the time of the March 2001 rating 
decision consisted of the official certificate of death and 
VA medical records from the VA Medical Center in Birmingham, 
Alabama, and a VA clinic in Huntsville, Alabama.  

According to that evidence, the veteran died in October 2000 
at the age of 46.  The cause of death listed on the death 
certificate was cardiopulmonary arrest.  Hyperlipidemia and 
chronic pain were listed as conditions that contributed to 
death but were not related to the underlying cause of death.  

At the time of the veteran's death, service connection was in 
effect for intervertebral disc syndrome with subscapular disc 
extrusion at L-1, postoperative status, evaluated at 40 
percent disabling; a left knee disability classified as 
"medial meniscus with chondromalacia patellar, left knee, 
with instability," evaluated as 30 percent disabling; and 
degenerative joint disease of the left knee, status post 
surgeries, evaluated as 10 percent disabling.  

In February 2003 the appellant filed a petition to reopen the 
previously denied claim.  

In support of the claim, the appellant submitted a statement 
from Dr. TC, the attending emergency room physician at the 
Huntsville Hospital, a private facility where attempts to 
save the veteran's life were unsuccessful.  Dr. TC reported 
that he had obtained a history from family members that the 
veteran had had a variety of prescribed medications for 
chronic orthopedic disability which he took in a way that 
resulted in periods of prolonged sleep lasting 18 to 24 
hours.  On the day before his death, the veteran was seen to 
have a staggering gait.  The next day he could not be roused 
and was found in a terminal condition.  Dr. TC related that 
he had personally seen recently-dated vials containing 
medications prescribed for the veteran, including Methodone, 
Skelaxin, and Robaxin.  

He stated that the combination of multiple sedatives and 
narcotics, if taken in large quantities or inappropriately 
together, could easily have led to severe respiratory 
impairment and ultimately to death.  

In July 2003 the RO obtained an opinion from a VA physician 
as to whether the veteran's death was related to medications 
prescribed by VA, as argued by the appellant.  The physician 
identified the medications shown in available VA medical 
records as Valium, Percocet, Oxycodone, Vioxx, Zocor and 
testosterone.  He was unable to identify the source of the 
Methodone, Skelaxin, and Robaxin reported by Dr. TC.  He 
expressed the opinion that if the veteran had been taking the 
VA prescribed medications appropriately, it should not have 
caused the prolonged sleep, but that if taken in larger 
amounts or with the other medications cited by Dr. TC, marked 
sedation and respiratory depression to the point of 
cardiopulmonary arrest could have resulted.  

The material received following the petition to reopen the 
claim is new in the sense that it has not previously been 
reviewed by VA decision makers, nor is it cumulative or 
redundant.  The Board finds that it also satisfies the 
regulatory definition of material evidence since it relates 
to an unestablished fact that is necessary for an allowance 
of the claim, namely, a medical nexus between service-
connected disabilities and death.  

Both the statement from Dr. TC and the opinion of the VA 
reviewing physician acknowledge the possibility that the 
medications taken by the veteran could, under certain 
circumstances, have brought about his death, and to that 
extent such evidence raises a reasonable possibility of 
substantiating the claim.  

The requirements of 38 C.F.R. § 3.156(a) are therefore 
satisfied and the claim for service connection for the cause 
of the veteran's death is reopened.   


ORDER

The appellant, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death, the appeal is granted to this 
extent.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

Since the claim is reopened, the requirements of the VCAA are 
now fully applicable and must be satisfied.  In this regard, 
the Board notes that the RO issued a VCAA notice letter to 
the appellant in March 2003 which substantially complies with 
the notice requirements of Quartuccio, supra.  

The basis for the appellant's claim is the contention that 
the cardiopulmonary arrest was precipitated by the veteran's 
ingestion of multiple medications taken for his service-
connected disabilities.  

The above-cited statement from Dr. TC and the opinion of the 
VA physician are sufficient, as noted, to raise a reasonable 
possibility that the veteran's fatal cardiopulmonary arrest 
was most likely the result of either an excess or lethal 
combination of prescribed medications.  In the absence of 
evidence to the contrary, the Board's working assumption must 
be that such was the case.  

The area requiring clarification relates to which of the 
various medications the veteran was taking brought about his 
death.  The VA physician identified the medications shown in 
available VA medical records as Valium, Percocet, Oxycodone, 
Vioxx, Zocor and testosterone.  However, Dr. TC reports 
having seen recently-dated vials containing additional 
medication prescribed for the veteran, including Methodone, 
Skelaxin, and Robaxin.  

The present record does not show where or by whom the 
additional medications were prescribed, though it appears 
that not all relevant VA medical records have been obtained.  
The appellant testified at her hearing that the veteran 
received his medical treatment from the VA Medical Center in 
Birmingham, Alabama, and at a VA clinic in Huntsville, 
Alabama.  The records from Birmingham appear to be complete 
but the records from Huntsville are fragmentary for the 
period immediately before his death.  The complete treatment 
file from Huntsville for the period from 1998, when the 
appellant testified that the veteran's condition worsened, 
until his death on October [redacted], 2000, may contain further 
information regarding the additional medications and should 
be therefore obtained for the record on appeal.  


In denying the claim, the RO has cited the opinion by the VA 
physician that the VA-prescribed medications would not have 
contributed to the veteran's death if taken in the stated 
amounts.  However, the same opinion concedes that such 
medications, if taken in larger amounts or conjunction with 
the additional medications reported by Dr. TC, could in fact 
have brought about cardiopulmonary arrest.  

What is important in deciding this claim is not who 
prescribed the medications but which medical condition they 
were being taken for.  The Board believes that Dr. TC's 
statement constitutes credible and probative evidence that 
the veteran was in fact taking Methodone, Skelaxin, and 
Robaxin, regardless of what is shown in the available VA 
records.  

Therefore, the questions to be resolved are (1) whether the 
medications the veteran was taking, regardless of who 
prescribed them, represented treatment of the service-
connected back and knee disabilities, and if so, (2) whether, 
in conjunction with other medications prescribed for these 
disabilities, they caused or contributed to cardiopulmonary 
arrest without regard to the effects of medications taken for 
nonservice-connected disorders.  A further medical opinion is 
required.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate her 
claim and inform her whether she or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should obtain all records 
from the from the VA medical facility in 
Huntsville, Alabama, for the period from 
1998 until the veteran's death, with 
particular attention to records that 
identify all prescription medications 
that the veteran was taking and the 
disorders for which he was taking them.  

4.  The VBA AMC should obtain all 
available medical records pertaining to 
the veteran from the Huntsville Hospital, 
including those pertaining to services 
rendered to the veteran on the day of his 
death, October [redacted], 2000.  




5.  The VBA AMC should obtain the 
veteran's complete autopsy report, 
including a toxicology scan performed.  

6.  The VBA AMC should obtain any medical 
records prepared in connection with 
postmortem donation of the veteran's 
organs.  

7.  The VBA AMC should contact the 
appellant and request that she identify 
any other healthcare providers, VA and 
non-VA, inpatient and outpatient, who had 
treated the veteran for any disability 
since 1998.  

She should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  

The appellant should also be asked 
whether she still has any prescriptions 
and/or medication vials or labels for the 
veteran in her possession.  If so, she 
should be asked to submit them.  

Regardless of the appellant's response, 
the VBA AMC should obtain all outstanding 
VA treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  


8.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the appellant that it has 
been unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

9.  The VBA AMC should arrange for a VA 
special review of the veteran's claims 
file by an appropriate VA medical 
specialist to obtain a further medical 
opinion regarding the relationship, if 
any, between the veteran's prescribed 
medications and his death.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner for the purpose 
of this review.  

The examiner must annotate the medical 
review opinion report that the claims 
file was in fact made available for 
review in conjunction therewith.  

It is requested that the examiner address 
the following medical issues:



(a)  On the assumption that 
at the time of his death the 
veteran was taking prescribed 
Valium, Percocet, Oxycodone, 
Vioxx, Zocor, testosterone, 
Methodone, Skelaxin, and 
Robaxin, plus any other 
medications shown in any 
additional medical records 
obtained pursuant to this 
remand, the examiner should 
indicate which of these 
medications at least as 
likely as not represent 
treatment for service-
connected back and knee 
disabilities.  

(b)  The examiner should 
express an opinion as to 
whether it as at least as 
likely as not that the 
medications taken for the 
service-connected back and 
knee disabilities, if taken 
in the proper prescribed 
dosages, caused or 
contributed to the veteran's 
fatal cardiopulmonary arrest.  

(c)  The examiner should 
express an opinion as to 
whether it as at least as 
likely as not that the 
medications taken for the 
service-connected back and 
knee disabilities, if taken 
in an amount exceeding the 
proper prescribed dosages, 
caused or contributed to the 
veteran's fatal 
cardiopulmonary arrest.  



Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

10.  Thereafter, the VBA AMC should 
review the claims file to ensure that all 
of the foregoing requested development 
has been completed.  In particular, the 
VBA AMC should review the requested 
medical opinion to ensure that it is 
responsive to complies with the 
directives of this remand, and if they 
not, the VBA AMC should implement 
corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

11.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
adjudicate the issue of entitlement to 
service connection for the cause of the 
veteran's death on a de novo basis.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  


Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome 
warranted.  No action is required of the appellant until she 
is notified by the VBA AMC.  



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



